In a proceeding pursuant to Family Court Act article 8, the father appeals from an order of protection of the Family Court, Kings County (Pearl, J.), dated October 12, 2004, which, upon a finding that he committed acts constituting the family offense of disorderly conduct, made after a hearing, directed him, inter alia, to stay away from the mother.
Ordered that the order of protection is affirmed, without costs or disbursements.
The Family Court’s determination regarding the credibility of witnesses is entitled to great weight on appeal unless clearly unsupported by the record (see Matter of Phillips v Laland, 4 AD3d 529 [2004]; Matter of Bryan S., 286 AD2d 685 [2001]). The record supports the Family Court’s determination that, based on a preponderance of the evidence, the father committed the acts constituting the family offense of disorderly conduct, warranting the issuance of an order of protection (see Family Ct Act §§ 812, 832; Penal Law § 240.20; Matter of Phillips v Laland, supra).
The father’s remaining contentions are either unpreserved for appellate review or without merit. Adams, J.P., Santucci, Fisher and Covello, JJ, concur.